Citation Nr: 1508873	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-08 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from October 1947 to July 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket under 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for hemorrhoids is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during active duty. 

2.  Separation examination reveals a shift in the Veteran's hearing thresholds from that noted on entry in to service.  

3.  The Veteran has a current hearing loss and tinnitus disabilities. 

4.  The Veteran reports progressive hearing loss and tinnitus dating back to separation from service.  

5.  There is probative evidence of record which links the Veteran's current hearing loss and tinnitus to acoustic trauma experienced during service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2014).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a current "disability" for the purposes of service connection.  

[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

38 C.F.R. § 3.385.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He claims that he experienced noise exposure to aircraft engines during active duty in the Air Force.  The Veteran served on active duty in the Air Force from October 1947 to July 1974; service personnel records confirm that his duties involved the maintenance of aircraft.  He was exposed to acoustic trauma in the form of aircraft engine noise during his 27 years of Air Force service.  

Service treatment records reveal that his hearing was normal on entry into service.  In January 1974 separation examination of the Veteran was conducted.  Audiology testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
25
LEFT
20
15
10
20
15

The audiological findings on service separation show an upward shift in the tested thresholds from the audiological findings on service entrance.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id. at 159.

An October 2002 VA audiology treatment record confirms that the Veteran had hearing loss and tinnitus.  This record notes the Veteran's 27 years of as an Air Force aircraft electrician, with exposure to excessive aircraft engine noise on the flight line, and expresses the medical opinion that the Veteran's hearing loss and tinnitus were "at least as likely as not" due to noise exposure during active duty.

A September 2004 private audiology evaluation confirms the diagnoses of hearing loss and tinnitus.  The only causative factor noted is a history of working around loud jet aircraft.  

In November 2008, a VA audiology examination of the Veteran was conducted.  The Veteran reported noise exposure from aircraft during service.  The examiner noted that the Veteran's hearing was normal during service with a shift in thresholds, particularly in the right ear, on separation examination in 1974.  The Veteran reported symptoms of tinnitus.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
55
65
LEFT
35
40
45
45
55

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  These test results confirm that the Veteran has a current hearing loss disability as defined under 38 C.F.R. § 3.385.  The examiner's medical opinion was that the Veteran's current hearing loss and tinnitus was "less likely than not" initiated by noise exposure during service.  However, the examiner specifically stated that the onset 

of hearing loss was stated to be in military.  Configuration of audiogram is consistent with noise exposure and presbycusis.  Service medical records available in C-file shows normal hearing, bilaterally at entrance and mild loss on subsequent tests and separation.  Therefore presence of shift in hearing, and slight hearing loss during military service is noted.  

Although the examiner stated that the Veteran's current hearing loss was not related to his military service, the rationale provided supports the Veteran's claim; the examiner states that service treatment records confirm that the Veteran had a hearing threshold shift during service and that he had a slight hearing loss on separation.  

Based on the totality of the evidence, the Board finds that preponderance of the evidence supports the Veteran's claims for hearing loss and tinnitus.  The Veteran has a current hearing loss disability as defined at 38 C.F.R. § 3.385 and he reports current symptoms of tinnitus.  His hearing was normal on entry into service.  He was exposed to aircraft noise over his active duty Air Force career of 27 years.  Service treatment records, and the 2008 VA examination, confirm that the Veteran had a hearing threshold shift during service and that he had a slight hearing loss on separation.  It is not required that he had a hearing loss disability as defined at 38 C.F.R. § 3.385 during service.  The 2002 VA medical opinion links the Veteran's current hearing loss and tinnitus to service, as does the 2004 private treatment record.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


REMAND

The Veteran claims entitlement to a compensable evaluation for his service-connected hemorrhoids.  

The most recent VA examination of the Veteran was conducted in November 2008.  Subsequent to this examination, the Veteran asserted that his service-connected hemorrhoids increased in severity.  He has submitted recent private medical records showing a diagnosis of colon polyps.  Accordingly, a current examination must be conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Additionally, the March 2013 statement of the case provided to the Veteran is inadequate, as it provides the law and regulations related to service connection, not increased rating which is required by this case.  38 C.F.R. § 19.29 (2014).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for a compensable evaluation for his service-connected hemorrhoids.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate examination to ascertain the current level of disability resulting from his service-connected hemorrhoids.  The claims file and all electronic records, to include electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examination report must indicate if the Veteran's hemorrhoids are persistent with bleeding and with secondary anemia, or with fissures; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or mild or moderate.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case to include all the required law and regulations related to increased rating claims must be provided to the Veteran and his representative with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


